 

 

 

United States Bankruptcy Court
ZSlEHS§' -5 Pf‘i 2121

Eastern Di`strict of Wisconsin

 

RE: David Syverson,
Sharon Syverson;
Debtors
Chapter 13

Case No. 17-30585-BEH

 

REQUEST FOR HEARING

 

Attorney Paul Strouse, State Bar number 1017891 has requested to Withdraw as
council in the case numbered 17-30585 in the US Bankruptcy Court Eastern
District of Wisconsin.

Attorney Strouse claims an inability to communicate due to a conflict as the basis
for his request to Withdraw as council. Attorney Strouse has repeatedly failed to
address requests to resolve conflicts raised by debtors in this case. Furthermore
he has acted in an abusive and aggressive manner when asked to resolve these
issues. His most recent failure to attend scheduled appointments in preparation
for a mediation session, as Well as repeated instances of he and his staff providing
false or misleading information to the debtors, has resulted in a request to
communicate only With the debtor’s son and power of attorney, Paul J. Bruno.

l\/lr. Bruno is informing the Wisconsin Office of LaWyer Regulation of Attorney
Strouse’s actions during this case as part of a formal complaint. The debtors
request the court grant a hearing in this matter to enter these circumstances the
records of the US Bankruptcy Court Eastern District of Wisconsin.

David Syverson, Sharon Syverson, Paul Bruno - POA

63 gse/i?-aosas-beh Doc 63 Filed 11/05/18 Page 1 of 1

ll /0$ 20|8

 

